966 A.2d 548 (2009)
Laila SNEAD, Respondent
v.
SOCIETY FOR the PREVENTION OF CRUELTY TO ANIMALS OF PENNSYLVANIA, Petitioner.
Nos. 555 EAL 2007, 556 EAL 2007.
Supreme Court of Pennsylvania.
February 12, 2009.


*549 ORDER

PER CURIAM.
AND NOW, this 12th day of February, 2009, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the remaining issue. The issue, rephrased for clarity, is:
Whether the lower court erred in disregarding the SPCA's inherently governmental functions, including enforcement of Pennsylvania's Dog Law, authority to arrest suspects and execute search warrants, and traditional animal protection and control roles, pursuant to 42 Pa.C.S. § 8541, in holding the SPCA was not entitled to sovereign or governmental immunity.